Citation Nr: 0738881	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-35 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.  

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from September 1992 to May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

In September 2007, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  



FINDINGS OF FACT

1.  The veteran's service-connected disabilities do not 
produce (a) loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (2) blindness in both 
eyes, having only light perception, plus, the anatomical loss 
or loss of use of one lower extremity, or (c) loss or loss of 
use of one lower extremity together with the residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (d) loss 
or loss of use of one lower extremity together with the loss 
or loss of use of one upper extremity which so affects the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  

2.  Service connection has not been established for permanent 
and total disability due to blindness in both eyes.  

3.  Service connection has not been established for any 
disability resulting in the anatomical loss or loss of use of 
both hands.  



CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for 
assistance in acquiring specially adapted housing have not 
been met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.809 (2007).  

2.  The criteria for a certificate of eligibility for 
assistance in acquiring a special home adaptation grant have 
not been met.  38 U.S.C.A. §§ 2101(b), 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.809a (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service connection is in effect for four disabilities: Major 
depression and chronic adjustment disorder, rated 70 percent; 
lumbar disc disease, with a history of lumbosacral strain, 
rated 60 percent; radiculopathy of the right lower extremity, 
rated 20 percent from August 2004; and radiculopathy of the 
left lower extremity, also rated 20 percent from August 2004; 
for a combined rating of 90 percent.  A total disability 
rating based on individual unemployability was assigned, 
effective from June 2000.  The veteran filed a claim seeking 
specially adapted housing assistance or a special home 
adaptation grant in November 2004.  

The medical evidence in this case shows that, in November 
2003, the veteran completed a physical therapy program that 
had included a home exercise program consisting of a bicycle, 
a step machine, a rowing machine, pool exercise, and upper 
body exercises.  He was noted to have been independent in his 
exercise program.  The veteran had also received both 
injections in sacroiliac joints.  He had reportedly 
experienced significant improvement in his chronic low back 
pain and shooting lower extremity pain.  It had been noted in 
September 2003 that a TENS unit, pain medication and muscle 
relaxants, and a back brace had provided some relief.  

A clinic note in April 2004 indicated that the veteran 
ambulated with a cane.  Although he reportedly had 
experienced some relief with sacroiliac joint injections, 
that relief was apparently short-lived - a VA physician 
stated in June 2004 that the veteran's presentation was 
"somewhat puzzling," as there was no evidence of 
radiculopathy; he noted that myofascial pain was a possible 
etiology.  A VA nurse noted in June 2004 that the veteran 
went to the YMCA several times a week and used the treadmill 
and pool.  A VA pain consultant in August 2004 wrote that, on 
examination, the veteran walked slowly with a cane, but was 
able to walk on toes and heels.  The examiner stated that, 
despite suboptimal effort throughout the examination, the 
veteran's lower extremity strength and sensory testing were 
intact.  He also noted that the veteran's symptoms included 
"a very strong non-organic component."  

The veteran was seen in a VA urgent care center in January 
2005 complaining of mid-back pain that also radiated into 
both legs of 2-3 weeks' duration.  It was noted that he had 
been outside shoveling snow.  The examiner indicated that 
MRIs, bone scans, and EMG testing in the past had been 
suggestive of degenerative disc disease.  The examiner noted 
that muscle strength was normal, but limited by pain.  
Another VA examiner several days later noted that the above 
pain had begun while the veteran was outside using a 
snowblower.  In April 2005, another examiner stated that the 
veteran complained of numbness and pain in both legs, but 
indicated that there was no weakness.  That examiner also 
noted that the veteran walked with a cane and used a back 
brace.  Multiple Waddell's signs were observed, however.  

On VA compensation examination in July 2005, the veteran 
reported having weakness of both lower extremities for the 
previous six months that caused him to fall and to trip on 
the stairs as often as twice daily.  He was currently using a 
cane and usually wore a back brace.  The examiner indicated 
he questioned the veteran on his preference to stay 
downstairs, requiring him to climb 13 steps to reach the 
bathroom.  It was further noted by the examiner that the 
veteran walked with an antalgic gait, using a cane.  

The veteran was hospitalized at a private facility in 
September 2005 during which he underwent a laminectomy at T8-
T10 for removal of a spinal cord tumor.  A rating decision in 
August 2006 denied compensation for residuals of that surgery 
under the provisions of 38 U.S.C.A. § 1151.  Thus, any 
manifestations that are attributable to that disorder cannot 
be used to establish entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or a special home adaptation grant.  The veteran was 
transferred to rehabilitation facility in September 2005, at 
which time he was nonambulatory.  At the time of discharge in 
November 2005, he was able to ambulate 15 feet with bilateral 
braces and was able to negotiate one flight of stairs with 
minimal assistance.  

A VA compensation examination was conducted in February 2006.  
The examiner reviewed all of the veteran's VA and non-VA 
treatment records through February 2006 and examined the 
veteran.  He indicated that recent VA physical therapy notes 
showed that the veteran was able to walk 150 feet twice with 
contact guard assist and, at home, was able to use a 
wheelchair throughout his house, including with a stair glide 
from the first to the second floor.  The examiner's diagnoses 
included incomplete paraplegia secondary to the thoracic T8-
T10 spinal cord tumor, status postT8-T10 decompression and 
removal of the tumor, with bilateral lower extremity 
weakness, not service-connected; and progressive 
intervertebral multilevel degenerative disc disease of the 
lumbar spine with bilateral lower extremity radiculopathy, 
service-connected, with mild worsening since the last 
examination.  The examiner stated that it was his opinion 
that most of the veteran's functional loss and the incomplete 
paraplegia were directly related to the non-service-connected 
spinal cord tumor resection.  He noted that the veteran was 
doing well until September 2005, when he noticed the sudden 
onset of right lower leg weakness.  

In August 2006, a VA physician evaluated the veteran's 
progress following his spinal cord surgery in September 2005.  
He concluded that his stable lower extremity weakness "could 
be due to either to ependymoma/subsequent resection and/or 
[lumbar] spine degenerative changes."  

A VA physical therapist stated in August 2007 that the 
veteran was independent in transfers and ambulation with the 
aid of a walker for long distances and a cane for short 
distances.  She noted that the veteran himself recognized 
significant functional improvement over the previous year.  

At his September 2007 hearing before the Board, the veteran 
testified that he used a cane to assist him in ambulating 
even before 2001 and that he first used a wheelchair in 2005.  
He also described his current activities and the effects his 
service-connected back and leg disabilities have on them.  

II.  Certificate of Eligibility for Assistance in Acquiring 
Specially Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
The loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.  

The Board is aware that several examiners prior to the 
veteran's September 2005 surgery have indicated that he used 
a cane to ambulate.  No examiner specifically stated whether 
the cane was required for ambulation.  Moreover, no examiner 
during that period recorded any lower extremity muscle 
weakness.  Significantly, examiners did note that the veteran 
was independent in his home exercise program, that he 
frequently utilized the services of a treadmill at the YMCA, 
and that he was able to use a snowblower, all as late as 
January 2005.  Even in July 2005, just two months prior to 
his surgery to remove the spinal tumor, the veteran was still 
able to climb a flight of stairs in his home.  

Following the veteran's September 2005 T8-T10 laminectomy to 
remove a spinal tumor, he initially needed near-total 
assistance in transfers and required a wheelchair to get 
around.  With aggressive physical therapy, his lower 
extremity strength has shown significant improvement since 
the surgery, although he has not yet regained the 
independence he enjoyed prior to the surgery.  

Importantly, however, a VA compensation examiner in February 
2006 opined that most of the veteran's functional loss and 
the incomplete paraplegia he had at that time were directly 
related to the non-service-connected spinal cord tumor 
resection.  Although another VA physician stated in August 
2006 that his stable lower extremity weakness "could be due 
to either to ependymoma/subsequent resection and/or [lumbar] 
spine degenerative changes," the Court has held that use of 
the term "could," without supporting clinical data or other 
rationale, a medical opinion simply is too speculative to 
provide the degree of certainty required for medical nexus 
evidence.  Bloom v. West, 12 Vet. App. 185 (1999); see also 
Obert v. Brown, 5 Vet. App. 30 (1993) (a medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish a plausible claim).  
Because the August 2006 examiner specifically indicated the 
weakness could be either to the veteran's service-connected 
back disability, or to the spinal tumor, or both, it provides 
essentially no useful nexus evidence.  Regardless, weighed 
against the more reasoned opinion by the February 2006 
examiner, the Board finds that the August 2006 opinion 
carries little probative value.  

Therefore, the Board finds that the greater weight of the 
medical evidence shows that the loss of use of the veteran's 
lower extremities he now experiences is due to residuals of 
resection of his non-service-connected thoracic spinal tumor, 
not his service-connected lumbar degenerative disc disease, 
even with consideration of his service-connected 
radiculopathy of each lower extremity.  

Considering this evidence in light of the applicable legal 
standards, it is clear that the medical evidence does not 
show that the veteran currently has loss of use of either of 
his feet or either of his hands due to service-connected 
disability.  38 C.F.R. §§ 3.350(a)(2), 4.63.  Further, he is 
not service-connected for blindness of both eyes.  

Therefore, the Board concludes that the criteria are not met 
for a certificate of eligibility for assistance in acquiring 
specially adapted housing.  

For all the foregoing reasons, the claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

III. Certificate of Eligibility for Assistance in Acquiring a 
Special Home Adaptation Grant

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  A veteran may be entitled to 
only special home adaptation if the evidence shows service 
connected vision of 5/200 or less in both eyes; or the loss, 
or permanent loss of use, of both hands.  38 U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a. 

Service connection has not been established for blindness in 
either eye or for any disability of either hand.  Moreover, 
the veteran does not contend that service connection for such 
a disability should be granted.  

Lacking a pertinent service-connected disability, the basic 
criteria for a certificate of eligibility for assistance in 
acquiring special home adaptation are not met.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
veteran's claim for a certificate of eligibility for 
assistance in acquiring special home adaptation is denied.  

III.  Duty to notify and duty assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

VA has satisfied its duty to notify.  In November 2004, the 
RO notified the veteran of the information required for 
specially adapted housing or a home adaptation grant.  Thus, 
the veteran is not prejudiced by the lack of notice regarding 
the issue on appeal.  

There is no prejudice regarding the timing of the 
notification; the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices and has provided sworn 
testimony at a hearing.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has been afforded a VA compensation 
examination in connection with his claim.  Moreover, 
considerable evidence of both VA and private treatment has 
been obtained, including records developed in conjunction 
with the veteran's Social Security Administration disability 
claim in 2002.  In addition, the veteran submitted additional 
recent VA treatment records, along with a waiver of initial 
consideration of that evidence by the RO at his personal 
hearing.  The veteran has not identified any other evidence 
or records that have not been obtained that are relevant to 
his claims.  

Accordingly, VA has satisfied its assistance duties as to the 
issues decided herein.  For the reasons set forth above, and 
given the facts of this case, no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the claimant.  Any deficiencies in VA's 
duties to notify or to assist the veteran concerning his 
claims are harmless.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  



ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is denied.  

Entitlement to a certificate of eligibility for assistance in 
acquiring a special home adaptation grant is denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


